DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 16/912907  in view of Masubuchi (United States Patent Application Publication 2005/0286136 A1).
With respect to claims 1, 6,  and 7, Copending Application No. 16/912907 discloses “A projection optical system comprising: a first lens group having negative power and including at least three negative lenses;  a second lens group having positive power and including at least one positive lens, the second group lens disposed at a reduction side of the first lens;  and a third lens group having positive power and including a plurality of positive lenses, the third group lens disposed at the reduction side of the second lens, wherein the at least three negative lenses of the first lens group are each a single lens, the third lens group includes a jointed lens including at least one of the plurality of positive lenses, and NA is a reduction-side numerical aperture, Dst is a distortion aberration at a reduction-side maximum image height, and the projection optical system satisfies Conditional Expressions (1) and (2) below: NA (1) -45%<;Dst<-10% (2).  “ 
But does not disclose wherein 4.0<d/f<12.0 wherein f is a focal length of the entire projection optical system, d is a length between two lens groups where the first optical path defector is disposed, and a first path deflector which is a prism or a mirror.
Masubuchi discloses a first lens group having negative power and including three negative lenses (see G11); a second lens group having positive power (G12) and including at least one positive lens (see L14), the second lens group disposed at a reduction side of the first lens group (see G12); a third lens group having positive power and including a plurality of positive lenses (see G13), the third lens group disposed at a reduction side of the second lens group (see G13); and a first optical path deflector disposed in one of a position between the first lens group and the second lens group (see B1 in fig.1) and a position between the second lens group and the third lens group, the first optical path deflector configured to defect an optical path, wherein the three negative lenses of the first lens group are each a single lens (see L11, L12, and L13), the third lens group includes a jointed lens including at least one of the plurality of positive lenses (see L19), and f is a focal length of the entire projection optical system, d is a length between two lens groups where the first optical path defector is disposed, The projection optical system is designed so that a condition (1), 5.5 < T12/FL<12.0, is fulfilled.”, and wherein a first path deflector which is a prism  (B2 in fig.5) or a mirror (B1 in fig.1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of copending Application No. 16/912907  with the teaching of Masubuchi so that 4.0<d/f<12.0 wherein f is a focal length of the entire projection optical system, d is a length between two lens groups and so that the first optical path defector is disposed a first path deflector which is a prism or a mirror to suppress cost and make the projection system more compact.

Claims 3, 4, 5 and 10 of the instant application overlap respectively in scope with claims 2, 3, 4, 6 of copending Application No. 16/912907 in view of Masubuchi.

Claims 2, 8 and 9, of the instant application are unpatentable over No. 16/912907 in view of Masubuchi and Kuroda (United States Patent Publication 10, 168, 609). 

Claims 2, 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 16/912907  in view of Masubuchi (United States Patent Application Publication 2005/0286136 A1) and Kuroda (United States Patent Publication 10, 168, 609).

Kuroda discloses using reflection devices between the first and second and second and third lens groups (see 14 and 13 in fig.1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of No. 16/912907 in view of Masubuchi with the teaching of Kuroda so that a second deflector is disposed in the other position and configured to deflect the optical path wherein the deflector is a mirror or prism to make the device more compact.


This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.